Exhibit 10.6

CRESTAR FINANCIAL CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Amended and Restated
Effective December 31, 2008

And
Further Amended By
Appendix A
Effective January 1, 2009

1

CRESTAR FINANCIAL CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Introduction

The Board of Directors of Crestar Financial Corporation (the Corporation)
adopted the Crestar Financial Corporation Supplemental Executive Retirement Plan
(the Plan), effective January 1, 1995. The purpose of the Plan was to assist in
attracting and retaining those employees whose judgment, abilities and
experience would contribute to its continued progress and success. The Board of
Directors also determined that the Plan should further those objectives by
providing retirement and related benefits that supplement the amounts payable
under the deferred compensation plans and arrangements currently maintained by
the Corporation. The Plan was intended to provide an unfunded supplemental
retirement benefit to a select group of management and highly compensated
employees as such terms are used in sections 201, 301, and 501 of the Employee
Retirement Income Security Act of 1974. The Plan must be interpreted and
administered in a manner that is consistent with that intent. Effective
December 29, 1998, Crestar Bank became Plan sponsor of this Plan and all other
plans funded through the Crestar Financial Corporation Supplemental Executive
Retirement Plans Trust.

Article I

Definitions



1.01.   Accounting Firm means the accounting firm most recently approved by the
Corporation’s shareholders as the Corporation’s auditor; provided, however, that
if such accounting firm declines to undertake the determinations assigned to it
under this Agreement, then the “Accounting Firm” shall mean such other
accounting firm designated by the Corporation.

Effective July 19, 1998, the definition of Accounting Firm was amended to read
as follows:

Accounting Firm means the public accounting firm retained as the Corporation’s
independent auditor as of the date immediately prior to the Change in Control.
If, however, such firm declines or is unable to undertake the determinations
assigned to it under this Plan, then “Accounting Firm” shall mean such other
independent accounting firm agreed upon by the Corporation and the Participant.
The two preceding sentences to the contrary notwithstanding, if the public
accounting firm retained as the Corporation’s independent auditor as of the date
immediately prior to the Change in Control is serving as an accountant or
auditor of the individual, group or entity effecting the Change in Control, the
Participant shall be entitled to appoint another nationally recognized public
accounting firm to make the determinations required under this Plan (in which
case such accounting firm shall then be referred to as the “Accounting Firm”).



1.02.   Actuarial Equivalent means, when used in reference to any form of
benefit, a form of benefit which has the same value as the referenced benefit
based on the actuarial assumptions, methods and procedures adopted for such
purposes under the Retirement Plan.



1.03.   Administrator means the Committee and any delegate of the Committee
appointed in accordance with Section 6.07.



1.04.   Affiliate means any corporation which, when considered with the
Corporation, would constitute a controlled group of corporations within the
meaning of Code section 1563(a) determined without reference to Code sections
1563(a)(4) and 1563(e)(3)(C) and any entity, whether or not incorporated, which
would be under common control with the Corporation within the meaning of Code
section 414(c).



1.05.   ANEX Plan means the portion of the Crestar Financial Corporation
Additional Nonqualified Executive Plan that provides “Defined-benefit Benefit
Entitlements” (as such term is defined therein), as amended from time to time,
and any successor thereto.



1.06.   Average Compensation means the average of the Compensation paid to the
Executive during the three calendar years, whether or not consecutive, that
yields the highest number.

1.07. Board means the Board of Directors of the Corporation.



1.08.   Capped Parachute Payments means the largest amount of Parachute Payments
that may be paid to the Participant without liability under Code section 4999.



1.09.   Change in Control is defined in Section 1.06 of the Crestar Financial
Corporation 1993 Stock Incentive Plan, as amended from time to time, and any
successor thereto.



1.10.   Code means the Internal Revenue Code of 1986, as amended, or any
successor thereto, as in effect at the relevant time.



1.11.   Committee means the Human Resources and Compensation Committee of the
Board.

1.12. Compensation means the sum of the base salary and bonus earned by the
Executive and paid by the Corporation, an Affiliate, or both, for a calendar
year. For purposes of this Section 1.12, an Executive’s “bonus” for any calendar
year shall be the Executive’s incentive award under the Management Incentive
Compensation Plan of Crestar Financial Corporation (or any successor or
substitute plan) earned for the calendar year, regardless of whether such award
is determined or payable after the end of the calendar year. An Executive’s
Compensation shall be determined without regard to any compensation reductions
or deferrals under Code section 125 or 401(k) and without regard to any salary
or bonus deferrals under nonqualified deferred compensation plans of the
Corporation or an Affiliate. Effective December 31, 1998, Compensation under the
Plan for three Executives who signed agreements with the Company and SunTrust
Banks, Inc. shall not include any amount earned by or paid to the Executive by
the Company or any Affiliate after December 31, 1998, except that the
Executive’s bonus earned under the Management Incentive Plan for the 1998 award
year shall be included as part of the Executive’s 1998 Compensation. Copies of
those agreements are attached as Exhibits I-1, I-2 and I-3 to this Plan and
incorporated herein by reference.



1.13.   Control Change Date is defined in Section 1.13 of the Crestar Financial
Corporation 1993 Stock Incentive Plan, as amended from time to time, and any
successor thereto.



1.14.   Corporation means Crestar Financial Corporation and any successor
corporation.



1.15.   Designated Participant means a Participant who (i) will not be credited
with twenty Years of Service on his Normal Retirement Date even if he remains in
the continuous employ of the Corporation until his Normal Retirement Date and
(ii) is identified as a Designated Participant on Exhibit I to the Plan as
approved by the Committee from time to time.



1.16.   Early Retirement Allowance means the benefit described in Section 3.02.



1.17.   Early Retirement Date means the date prior to the Normal Retirement Date
which is the first day of the month coincident with or next following a
Participant’s retirement from the Corporation or an Affiliate after attaining
age 55.



1.18.   Excess Plan means the Crestar Financial Corporation Excess Benefit Plan,
as amended from time to time and any successor thereto.



1.19.   Executive means an individual employed by the Corporation or an
Affiliate whose position is evaluated at Grade 41 or above as of January 1,
1995, and such other individual who is an employee of the Corporation or an
Affiliate and who is designated as an Executive by the Committee for purposes of
this Plan.



1.20.   Net After-Tax Amount means the amount of any Parachute Payments or
Capped Parachute Payments, as applicable, net of taxes imposed under Code
sections 1, 3101(b) and 4999 and any State or local income taxes applicable to
the Participant as in effect on the date of the first payment to the Participant
under the Crestar Financial Corporation Executive Severance Plan after a Control
Change Date. The determination of the Net After Tax Amount shall be made using
the highest combined effective rate imposed by the foregoing taxes on income of
the same character as the Parachute Payments or Capped Parachute Payments, as
applicable, in effect for the year for which the determination is made.



1.21.   Normal Retirement Allowance means the benefit described in Section 3.01.



1.22.   Normal Retirement Date means the first day of the month coincident with
or next following a Participant’s retirement from the Corporation or an
Affiliate after attaining age 60.



1.23.   Offset Amount means the sum of the annual benefits, if any, payable to
or on behalf of a Participant, for his lifetime under the Retirement Plan, the
ANEX Plan, the Excess Plan, any other supplemental executive retirement plan
maintained by the Corporation or an Affiliate and any other qualified defined
benefit pension plan maintained by the Corporation or an Affiliate and assuming
a benefit commencement date as of the date that benefits are scheduled to
commence under Article III or IV. Effective December 17, 1997, Offset Amount
shall also include for any Participant who is credited under Section 1.31 with
five Years of Service for service with a prior employer or for any other service
with an employer other than the Corporation or an Affiliate, the sum of the
annual benefits, if any, payable to or on behalf of that Participant for his
lifetime under any qualified or nonqualified defined benefit plan of a prior
employer and assuming a benefit commencement date as of the date that benefits
are scheduled to commence under Article III or IV.



1.24.   Parachute Payment means a payment that is described in Code section
280G(b)(2) (without regard to whether the aggregate present value of such
payments exceeds the limit prescribed by Code section 280G(b)(2)(A)(ii)). The
amount of any Parachute Payment shall be determined in accordance with Code
section 280G and the regulations promulgated thereunder, or, in the absence of
final regulations, the proposed regulations promulgated under Code section 280G.



1.25.   Participant means an Executive who satisfies the requirements of
Article II.



1.26.   Plan means the Crestar Financial Corporation Supplemental Executive
Retirement Plan.



1.27.   Pro Rata Compensation means the amount determined by multiplying a
Participant’s Average Compensation by a fraction, the numerator of which is the
Participant’s Years of Service as of the date of reference (not to exceed
twenty), and the denominator of which is twenty.



1.28.   Retirement Plan means the Retirement Plan for Employees of Crestar
Financial Corporation and Affiliated Corporations, as amended from time to time,
and any successor thereto, which includes the SunTrust Banks, Inc. Retirement
Plan, into which the Retirement Plan was merged.



1.29.   Surviving Spouse means the person to whom the Participant is legally
married on the date of reference and who survives the Participant.



1.30.   Total and Permanent Disability means a disability which entitles the
Participant to benefits under a long-term disability plan maintained by the
Corporation and its Affiliates or, in the absence of such a plan, entitles the
Participant to Social Security disability benefits.



1.31.   Years of Service means the total years of service as determined under
the terms of the Retirement Plan for purposes of determining the Participant’s
vested or nonforfeitable interest in the Retirement Plan. For any Participant
who is not in pay status as of December 17, 1997, Years of Service means two
times the total years of service as determined under the terms of the Retirement
Plan for purposes of determining the Participant’s vested or nonforfeitable
interest in the Retirement Plan plus five additional Years of Service for
employment with any prior employer other than the Corporation or an Affiliate.
In addition, Years of Service also includes service with a successor corporation
following a Change in Control to the extent that such service would be
recognized for purposes of determining the Participant’s vested or
nonforfeitable interest in the Retirement Plan if such successor were the
Corporation. Effective December 17, 1997, in the event of a Change in Control,
Years of Service shall also include two additional Years of Service if the
Participant becomes entitled to payments under a severance agreement under the
Crestar Financial Corporation Executive Severance Plan (the “Executive Severance
Plan”) that provides for a lump sum severance amount based on two times his base
pay and bonus or three additional Years of Service if the Participant becomes
entitled to payments under a severance agreement under the Executive Severance
Plan that provides for a lump sum severance amount based on three times his base
pay and bonus. To the extent approved by the Committee, Years of Service also
includes service with a predecessor employer or entity acquired by the
Corporation or an Affiliate. Effective December 17, 1997, except as provided in
the second sentence of this Section 1.31, a period of service with the
Corporation, an Affiliate, a predecessor employer or entity, a successor or any
other period shall only be counted once in determining a Participant’s Years of
Service. Notwithstanding the foregoing, a Participant’s Years of Service shall
not be less than the number of years determined in accordance with the
provisions of Exhibit I to the Plan as approved by the Committee from time to
time and, effective December 17, 1997, in all events the total Years of Service
credited to a Participant under this Section 1.31 and Exhibit I in excess of
twenty Years of Service shall be disregarded.

Article II

Participation

2.01. Beginning Participation

Each person who is an Executive on January 1, 1995 shall be a Participant in the
Plan effective January 1, 1995. Each person who becomes an Executive after
January 1, 1995 shall be a Participant in the Plan as of the date that his
participation is approved in writing by a resolution adopted by the Committee.

2.02. Change in Status

Except as provided in Section 2.03, a Participant shall cease to be a
Participant in the Plan as of the date that he ceases to be an Executive if, as
of that date, he has not satisfied the requirements to receive a retirement
allowance under Article III. Despite the preceding sentence, with the written
approval of, and subject to such terms and conditions as may be prescribed by,
the Committee in its sole discretion, a Participant who ceases to be an
Executive before he has satisfied the requirements to receive a retirement
allowance under Article III may continue to be a Participant if he continues to
be an employee of the Corporation or an Affiliate.

2.03. Change in Control

Section 2.02 to the contrary notwithstanding, each person who is a Participant
on a Control Change Date shall continue to be a Participant in the Plan
thereafter until the date that he ceases to be an employee of the Corporation,
an Affiliate or a successor of the Corporation or an Affiliate and all of the
benefits payable to or on behalf of the Participant have been paid.

Article III

Retirement Allowances

3.01. Normal Retirement Allowance



  (a)   Subject to the requirements of Article V and Section 8.01, a Participant
who retires from the Corporation or an Affiliate on or after his Normal
Retirement Date and after being credited with twenty Years of Service shall be
entitled to receive his Normal Retirement Allowance under the Plan. The Normal
Retirement Allowance is an annual benefit which shall be equal to the difference
between (i) and (ii) below where

(i) = 50% times the Participant’s Average Compensation(determined as of his
Normal Retirement Date), and

(ii) = Offset Amount.

The Normal Retirement Allowance shall be payable in equal or nearly equal
monthly installments, or more frequently based on the payroll practices of the
Corporation and its Affiliates, commencing as of the Participant’s Normal
Retirement Date and ending with the payment for the month in which the
Participant dies. Payments of the Normal Retirement Allowance shall be reduced
in accordance with income and employment tax withholding requirements.



  (b)   Subject to the requirements of Article V and Section 8.01, a Designated
Participant who retires from the Corporation or an Affiliate on or after his
Normal Retirement Date shall be entitled to receive his Normal Retirement
Allowance under the Plan. The Normal Retirement Allowance payable to the
Designated Participant is an annual benefit which shall be equal to the
difference between (i) and (ii) below where

(i) = 50% times the Designated Participant’s Pro Rata Compensation (determined
as of his Normal Retirement Date), and

(ii) = Offset Amount.

The Normal Retirement Allowance shall be payable in equal or nearly equal
monthly installments, or more frequently based on the payroll practices of the
Corporation and its Affiliates, commencing as of the Designated Participant’s
Normal Retirement Date and ending with the payment for the month in which the
Designated Participant dies. Payments of the Normal Retirement Allowance shall
be reduced in accordance with income and employment tax withholding
requirements.

3.02. Early Retirement Allowance



  (a)   Subject to the requirements of Article V and Section 8.01, a Participant
who retires from the Corporation or an Affiliate on or after being credited with
twenty Years of Service is eligible for an Early Retirement Allowance beginning
as of the first day of any month coincident with or following the Participant’s
Early Retirement Date. The Early Retirement Allowance is an annual benefit which
shall be the difference between (i) and (ii) below where

(i) = the Applicable Percentage times the Participant’s Average Compensation
(determined as of his Early Retirement Date), and

(ii) = the Offset Amount.

For purposes of this Section 3.02(a), the “Applicable Percentage” is equal to
50% reduced by 0.20833% for each full month that the commencement of the
Participant’s Early Retirement Allowance precedes the Participant’s Normal
Retirement Date. The Early Retirement Allowance shall be payable in equal or
nearly equal monthly installments, or more frequently based on the payroll
practices of the Corporation and its Affiliates, until the payment for the month
in which the Participant dies. Payments of the Early Retirement Allowance shall
be reduced in accordance with income and employment tax withholding
requirements.



  (b)   Subject to the requirements of Article V and Section 8.01, a Designated
Participant who retires from the Corporation or an Affiliate on or after his
Early Retirement Date is eligible for an Early Retirement Allowance beginning as
of the first day of any month coincident with or following the Designated
Participant’s Early Retirement Date. The Early Retirement Allowance is an annual
benefit which shall be the difference between (i) and (ii) below where

(i) = the Applicable Percentage times the Designated Participant’s Pro Rata
Compensation (determined as of his Early Retirement Date), and

(ii) = the Offset Amount.

For purposes of this Section 3.02(b), the “Applicable Percentage” is equal to
50% reduced by 0.20833% for each full month that the commencement of the
Designated Participant’s Early Retirement Allowance precedes the Participant’s
Normal Retirement Date. The Early Retirement Allowance shall be payable in equal
or nearly equal monthly installments, or more frequently based on the payroll
practices of the Corporation and its Affiliates, until the payment for the month
in which the Designated Participant dies. Payments of the Early Retirement
Allowance shall be reduced in accordance with income and employment tax
withholding requirements.

3.03. Change in Control Benefit



  (a)   Subject to the requirements of Article V and Section 8.01, a Participant
who is credited with twenty Years of Service may retire from the Corporation, an
Affiliate or a successor of the Corporation or an Affiliate on or after a
Control Change Date. In that event, the Participant shall be entitled to an
annual benefit (with the benefit payments commencing on the first day of a month
selected by the Participant if such election is made while the Participant is
employed by the Corporation or an Affiliate or, absent such an election, on the
first day of the month following the date he attains age 55 (the “Benefit
Commencement Date”)), equal to the difference between (i) and (ii) below where

(i) = the Applicable Percentage times the Participant’s Average Compensation
(determined as of the date that the Participant ceases to be employed by the
Corporation and its Affiliates after a Control Change Date), and

(ii) = the Offset Amount.

For purposes of this Section 3.03(a), the “Applicable Percentage” is equal to
50% reduced by 0.20833% for each full month that the Benefit Commencement Date
precedes the month in which the Participant will attain age 60. The benefit
payable under this Section 3.03(a) shall be payable in equal or nearly equal
monthly installments, or more frequently based on the payroll practices of the
Corporation and its Affiliates, commencing as of the Benefit Commencement Date
and ending with the payment for the month in which the Participant dies.
Payments of the benefit described in this Section 3.03(a) shall be reduced in
accordance with income and employment tax withholding requirements.



  (b)   Subject to the requirements of Article V and Section 8.01, a Participant
who is credited with less than twenty Years of Service may retire from the
Corporation, an Affiliate or a successor of the Corporation or an Affiliate on
or after a Control Change Date. In that event, the Participant shall be entitled
to an annual benefit (with the benefit payments commencing on the first day of a
month selected by the Participant if such election is made while the Participant
is employed by the Corporation or an Affiliate or, absent such an election, on
the first day of the month following the date he attains age 55 (the “Benefit
Commencement Date”)), equal to the difference between (i) and (ii) below where

(i) = the Applicable Percentage times the Participant’s Pro Rata Compensation
(determined as of the date that the Participant ceases to be employed by the
Corporation and its Affiliates after a Control Change Date), and

(ii) = the Offset Amount.

For purposes of this Section 3.03(b), the “Applicable Percentage” is equal to
50% reduced by 0.20833% for each full month that the Benefit Commencement Date
precedes the month in which the Participant will attain age 60. The benefit
payable under this Section 3.03(b) shall be payable in equal or nearly equal
monthly installments, or more frequently based on the payroll practices of the
Corporation and its Affiliates, commencing as of the Benefit Commencement Date
and ending with the payment for the month in which the Participant dies.
Payments of the benefit described in this Section 3.03(b) shall be reduced in
accordance with income and employment tax withholding requirements.

3.04. Disability Retirement Allowance

Subject to the requirements of Article V and Section 8.01, a Participant shall
be entitled to receive a retirement allowance under Section 3.02 if his
employment with the Corporation and its Affiliates terminates on account of
Total and Permanent Disability and such Total and Permanent Disability continues
without interruption until the date that would have been the Participant’s Early
Retirement Date had he remained employed by the Corporation and its Affiliates.
The retirement allowance under Section 3.02 shall commence as of the first day
of the month coincident with or next following the date that would have been the
Participant’s earliest Early Retirement Date.

3.05. Optional Forms of Benefit

A Participant who is entitled to receive a retirement allowance under this
Article III may elect to have his benefit payable in a form other than a single
life annuity. The optional forms of payment that are available under this Plan
are the same optional forms of payment provided under the Retirement Plan
(without regard to any requirement that the Participant’s Spouse consent to such
payment election) as in effect on the date that the Participant retires;
provided, however, that only the Surviving Spouse may be designated under this
Plan as the contingent annuitant for any form of payment that provides lifetime
benefits to another person after the Participant’s death. If the Participant
elects an optional form of payment under this Section 3.05, any contingent
annuitant or beneficiary designated in connection with that election need not be
the same as any contingent annuitant or beneficiary designated under the
Retirement Plan, the Excess Plan, the ANEX Plan or any other plan providing a
benefit that is part of the Offset Amount. If the Participant elects an optional
form of payment under this Section 3.05, the amount payable under the optional
form shall be the Actuarial Equivalent of the amount of the retirement allowance
otherwise payable under this Article III in the form of a single life annuity. A
Participant shall be entitled to elect an optional form of payment at such time
and in such manner as the Administrator may decide; provided, however, that a
Participant may not change his payment election after benefit payments have
begun.

Article IV

Payments in the Event of Death

4.01. Death Prior to Age 55



  (a)   Subject to the requirements of Article V and Section 8.01, a benefit
will be payable under this Plan to the Surviving Spouse of a Participant who
dies before attaining age 55, after completing twenty Years of Service, but
before the commencement of a retirement allowance under Article III. The benefit
payable to the Surviving Spouse will be determined as follows:

(i) = First: Calculate the Participant’s Early Retirement Allowance under
Article III using the Participant’s Average Compensation as of his date of death
and an Applicable Percentage equal to 37.5002%.

(ii) = Second: Calculate the Actuarial Equivalent, payable as a Joint and 50%
Survivor Annuity, of the single life annuity determined in (i) above.

The Surviving Spouse’s benefit is the survivor’s portion of the Joint and 50%
Survivor Annuity determined in (ii) above. For purposes of this Section 4.01(a),
the term “Joint and 50% Survivor Annuity” means an annuity for the life of the
Participant with a survivor annuity for the life of the Surviving Spouse which
is equal to 50% of the amount of the annuity which is payable during the joint
lives of the Participant and Surviving Spouse and which is the Actuarial
Equivalent of an annuity for the life of the Participant.

The benefit payable under this Section 4.01(a) shall be payable in equal or
nearly equal monthly installments, or more frequently based on the payroll
practices of the Corporation and its Affiliates, commencing as of the month in
which the Participant would have attained age 55 and ending with the month in
which the Surviving Spouse dies. Payments of the benefit described in this
Section 4.01(a) shall be reduced in accordance with income and employment tax
withholding requirements. Except as provided in this Section 4.01(a), no death
benefit shall be payable under this Plan on behalf of a Participant who dies
before attaining age 55.



  (b)   Subject to the requirements of Article V and Section 8.01, a benefit
will be payable under this Plan to the Surviving Spouse of a Participant who
dies before attaining age 55, after completing less than twenty Years of
Service, but before the commencement of a retirement allowance under
Article III. The benefit payable to the Surviving Spouse will be determined as
follows:

(i)= First: Calculate the Participant’s Early Retirement Allowance under Article
III using the Participant’s Pro Rata Compensation as of his date of death and an
Applicable Percentage equal to 37.5002%.

(ii) = Second: Calculate the Actuarial Equivalent, payable as a Joint and 50%
Survivor Annuity, of the single life annuity determined in (i) above.

The Surviving Spouse’s benefit is the survivor’s portion of the Joint and 50%
Survivor Annuity determined in (ii) above. For purposes of this Section 4.01(b),
the term “Joint and 50% Survivor Annuity” means an annuity for the life of the
Participant with a survivor annuity for the life of the Surviving Spouse which
is equal to 50% of the amount of the annuity which is payable during the joint
lives of the Participant and Surviving Spouse and which is the Actuarial
Equivalent of an annuity for the life of the Participant.

The benefit payable under this Section 4.01(b) shall be payable in equal or
nearly equal monthly installments, or more frequently based on the payroll
practices of the Corporation and its Affiliates, commencing as of the month in
which the Participant would have attained age 55 and ending with the month in
which the Surviving Spouse dies. Payments of the benefit described in this
Section 4.01(b) shall be reduced in accordance with income and employment tax
withholding requirements. Except as provided in this Section 4.01(b), no death
benefit shall be payable under this Plan on behalf of a Participant who dies
before attaining age 55.



  (c)   Effective December 20, 1996 and notwithstanding the foregoing provisions
of this Section 4.01, that the benefit payable to the surviving spouse of a
participant who dies before attaining age 55 shall be the greater of

(i) = the benefit payable under the current SERP formula or

(ii) = the benefit that would be payable under the SERP benefit formula taking
into account the participant’s base salary as in effect on the date of death and
his prior year’s bonus (if the participant completed less than six months’
service in the year of death) or his current bonus (if the participant completed
at least six months’ service in the year of death).

4.02. Death on or After Age 55



  (a)   Subject to the requirements of Article V and Section 8.01, a benefit
will be payable under this Plan to the Surviving Spouse of a Participant who
dies on after attaining age 55, after completing 20 Years of Service, but before
the commencement of a retirement allowance under Article III. The benefit
payable to the Surviving Spouse will be determined as follows:

(i) = First: Calculate the Participant’s Early Retirement Allowance under
Article III using the Participant’s Average Compensation as of his date of death
and an Applicable Percentage equal to 50% reduced by 0.20833% times each month
that the Participant’s death precedes the Participant’s Normal Retirement Date.

(ii) = Second: Calculate the Actuarial Equivalent, payable as a Joint and 100%
Survivor Annuity, of the single life annuity determined in (i) above.

The Surviving Spouse’s benefit is the survivor’s portion of the Joint and 100%
Survivor Annuity determined in (ii) above. For purposes of this Section 4.02,
the term “Joint and 100% Survivor Annuity” means an annuity for the life of the
Participant with a survivor annuity for the Surviving Spouse which is equal to
100% of the amount of the annuity which is payable for the joint lives of the
Participant and Surviving Spouse and which is the Actuarial Equivalent of an
annuity for the life of the Participant.

The benefit payable under this Section 4.02 shall be payable in equal or nearly
equal monthly installments, or more frequently based on the payroll practices of
the Corporation and its Affiliates, commencing as of the first day of the month
following the Participant’s death and ending with the payment for the month in
which the Surviving Spouse dies. Payments of the benefit described in this
Section 4.02 shall be reduced in accordance with income and employment tax
withholding requirements. Except as provided in this Section 4.02, no death
benefit shall be payable under this Plan on behalf of a Participant who dies
after attaining age 55 but before the commencement of a retirement allowance
under Article III.



  (b)   Subject to the requirements of Article V and Section 8.01, a benefit
will be payable under this Plan to the Surviving Spouse of a Participant who
dies on after attaining age 55, after completing less than 20 Years of Service,
but before the commencement of a retirement allowance under Article III. The
benefit payable to the Surviving Spouse will be determined as follows:

(i) = First: Calculate the Participant’s Early Retirement Allowance under
Article III using the Participant’s Pro Rata Compensation as of his date of
death and an Applicable Percentage equal to 50% reduced by 0.20833% times each
month that the Participant’s death precedes the Participant’s Normal Retirement
Date.

(ii) = Second: Calculate the Actuarial Equivalent, payable as a Joint and 100%
Survivor Annuity, of the single life annuity determined in (i) above.

The Surviving Spouse’s benefit is the survivor’s portion of the Joint and 100%
Survivor Annuity determined in (ii) above. For purposes of this Section 4.02(b),
the term “Joint and 100% Survivor Annuity” means an annuity for the life of the
Participant with a survivor annuity for the Surviving Spouse which is equal to
100% of the amount of the annuity which is payable for the joint lives of the
Participant and Surviving Spouse and which is the Actuarial Equivalent of an
annuity for the life of the Participant.

The benefit payable under this Section 4.02(b) shall be payable in equal or
nearly equal monthly installments, or more frequently based on the payroll
practices of the Corporation and its Affiliates, commencing as of the first day
of the month following the Participant’s death and ending with the payment for
the month in which the Surviving Spouse dies. Payments of the benefit described
in this Section 4.02(b) shall be reduced in accordance with income and
employment tax withholding requirements. Except as provided in this
Section 4.02(b), no death benefit shall be payable under this Plan on behalf of
a Participant who dies after attaining age 55 but before the commencement of a
retirement allowance under Article III.

4.03. Death After Retirement

If a Participant dies after the commencement of a retirement allowance under
Article III, all payments from this Plan shall cease with the payment made for
the month in which the Participant dies if the Participant was receiving a
retirement allowance under this Plan in the form of a single life annuity. If
the Participant elected an optional form of payment as provided in Section 3.05
and dies after the commencement of a retirement allowance under Article III, the
amount of benefit, if any, payable under this Plan following the Participant’s
death shall be determined on the basis of the optional form of payment selected
by the Participant.

Article V

Vesting and Continuous Participation

No benefit will be payable to a Participant or Surviving Spouse under the Plan
unless the Participant is a Participant on the date he ceases to be an employee
of the Corporation or an Affiliate or a successor.

Article VI

Administration of the Plan

6.01. Generally

The Plan shall be administered by the Administrator. Subject to the provisions
of the Plan, the Administrator may adopt such rules and regulations as may be
necessary to carry out the purposes of the Plan. The Administrator’s discretion
to perform or consent to any act or to interpret the Plan is exclusive and shall
be final and conclusive if all similarly situated Participants are treated in a
consistent manner.

6.02. Indemnification

The Corporation shall indemnify and save harmless the Administrator against any
and all expenses and liabilities arising out of the administration of the Plan,
excepting only expenses and liabilities arising out of his own willful
misconduct. Expenses against which the Administrator shall be indemnified
hereunder shall include without limitation, the amount of any settlement or
judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted, or a proceeding brought or settlement of a
claim. The foregoing right of indemnification shall be in addition to any other
rights to which the Administrator may be entitled.

6.03. Determining Benefits

In addition to the powers hereinabove specified, the Administrator shall have
the power to compute and certify the amount and kind of benefits from time to
time payable to or on behalf of Participants under the Plan, to authorize all
disbursements for such purposes, and to determine whether a Participant or
Surviving Spouse is entitled to a benefit under the Plan.

6.04. Cooperation

To enable the Administrator to perform its functions, the Corporation and its
Affiliates shall supply full and timely information to the Administrator on all
matters relating to the compensation of all Participants, their retirement,
death or other reason for termination of employment, and such other pertinent
facts as the Administrator may require.

6.05. Claims

It is not necessary to file a claim in order to receive Plan benefits.

On receipt of a claim for Plan benefits, the Administrator must respond in
writing within ninety days. If necessary, the Administrator’s first notice must
indicate any special circumstances requiring an extension of time for the
Administrator’s decision. The extension notice must indicate the date by which
the Administrator expects to render a decision; an extension of time for
processing may not exceed ninety days after the end of the initial period.

If a claim is wholly or partially denied, the Administrator must give written
notice within the time provided in the preceding paragraph. An adverse notice
must specify each reason for denial. There must be specific reference to
provisions of the Plan or related documents on which the denial is based. If
additional material or information is necessary for the claimant to perfect the
claim, it must be described and there must be an explanation of why that
material or information is necessary. Adverse notice must disclose appropriate
information about the steps that the claimant must take if he wishes to submit
the claim for review. If notice that a claim has been denied is not furnished
within the time required in the preceding paragraph, the claim is deemed denied.

The full value of a payment made according to the provisions of the Plan
satisfies that much of the claim and all related claims under the Plan against
the Administrator and the Corporation and its Affiliates, each of whom, as a
condition to a payment from it or directed by it, may require the Participant,
Surviving Spouse, beneficiary or contingent annuitant or legal representative to
execute a receipt and release of the claim in a form determined by the person
requesting the receipt and release.

6.06. Review of Claims

The Committee must review a claimant’s proper written request for review of a
denied claim. The Committee must receive the written request before sixty-one
days after the claimant’s receipt of notice that a claim has been denied
according to the preceding Plan Section. The claimant and an authorized
representative are entitled to be present and heard if any hearing is used as
part of the review.

The Committee must determine whether there will be a hearing. Before any
hearing, the claimant or a duly authorized representative may review all Plan
documents and other papers that affect the claim and may submit issues and
comments in writing. The Committee must schedule any hearing to give sufficient
time for this review and submission, giving notice of the schedule and deadlines
for submissions.

The Committee must advise the claimant in writing of the final determination
after review. The decision on review must be written in a manner calculated to
be understood by the claimant, and it must include specific reasons for the
decision and specific references to the pertinent provisions of the Plan or
related documents on which the decisions is based. Except as otherwise provided
in this Section, the written advice must be rendered within sixty days after the
request for review is received, unless special circumstances require an
extension of time for processing. If an extension is necessary, the decision
must be rendered as soon as possible but no later than 120 days after receipt of
the request for review. If the Committee has regularly scheduled meetings at
least quarterly, the following rules govern the time for the decision after
review. If the claimant’s written request for review is received more than
thirty days before a Committee meeting, the decision of the Committee must be
rendered at the next meeting after the request for review is received. If the
claimant’s written request for review is received thirty days or less before a
Committee meeting, the decision of the Committee must be rendered at the
Committee’s second meeting after the request for review has been received. If
special circumstances (such as the need to hold a hearing) require an extension
of time for processing, the decision of the Committee must be rendered not later
than the Committee’s third meeting after the request for review has been
received. If an extension of time for review is required, written notice of the
extension must be furnished to the claimant before the extension begins. If
notice that a claim has been denied on review is not received by the claimant
within the time required in this paragraph, the claim is deemed denied on
review.

6.07. Delegation of Committee Responsibilities

The Committee, in its discretion, may delegate to one or more officers of the
Corporation or an Affiliate all or part of the Committee’s authority and duties
under the Plan; provided, however, that the Committee may not delegate its
authority or duties under Article II, Article VII or Section 6.06. The Committee
may revoke or amend the terms of a delegation in accordance with the preceding
sentence but such action shall not invalidate any prior actions of the
Committee’s delegate or delegates that were consistent with the terms of the
Plan and the prior delegation.

Article VII

Termination, Amendment or Modification of Plan

7.01. Reservation of Rights

Except as otherwise specifically provided, the Corporation reserves the right to
terminate, amend or modify this Plan wholly or partially at any time and from
time to time. Such right to terminate, amend or modify the Plan shall be
exercised by the Committee or its delegate. Notwithstanding the preceding, with
respect to an affected Participant, the Plan may not be amended, modified or
terminated after a Change in Control unless the affected Participant agrees to
such amendment, modification or termination in writing.

7.02. Limitation on Actions

The rights of the Corporation set forth in the preceding Section are subject to
the condition that unless required by regulatory authorities governing the
Corporation or its Affiliates, the Committee or its delegate shall take no
action to terminate the Plan or decrease the benefit that would become payable
or is payable, as the case may be, with respect to a Participant or his
Surviving Spouse after the Participant has satisfied the requirements for an
Early Retirement Allowance (regardless of whether he has retired) or the
Participant or his Surviving Spouse has become entitled to a benefit under the
Plan.

7.03. Effect of Termination

Except as otherwise provided in this Article VII, upon the termination of this
Plan by the Committee, the Plan shall be of no further force or effect, and
neither the Corporation or its Affiliates or the Administrator nor the
Participant or his Surviving Spouse shall have any further obligation or right
under this Plan. Likewise, except as otherwise provided in this Article VII, the
rights of any individual who was a Participant and who ceases to be a
Participant shall be forfeited on the date that the individual ceases to be a
Participant.

Article VIII

Miscellaneous

8.01. Limitation on Benefits



  (a)   If any benefits payable under this Plan and any other payments that the
Participant is entitled to receive under other plans and agreements constitute
Parachute Payments that are subject to the “golden parachute” rules of Code
section 280G and the excise tax of Code section 4999, the Parachute Payments
shall be reduced if, and only to the extent that, a reduction will allow the
Participant to receive a greater Net After Tax Amount than he would receive
absent a reduction. The remaining provisions of this Section describe how that
intent will be effectuated.



  (b)   The Accounting Firm will first determine the amount of any Parachute
Payments that are payable to the Participant. The Accounting Firm will also
determine the Net After Tax Amount attributable to the Participant’s total
Parachute Payments.



  (c)   The Accounting Firm will next determine the amount of the Participant’s
Capped Parachute Payments. Thereafter, the Accounting Firm will determine the
Net After Tax Amount attributable to the Participant’s Capped Parachute
Payments.



  (d)   The Participant will receive the total Parachute Payments unless the
Accounting Firm determines that the Capped Parachute Payments will yield the
Participant a higher Net After Tax Amount, in which case the Participant will
receive the Capped Parachute Payments. If the Participant will receive the
Capped Parachute Payments, the Participant’s total Parachute Payments will be
adjusted by first reducing the amount payable under any other plan, program, or
agreement that, by its terms, requires a reduction to prevent a “golden
parachute” payment under Code section 280G; by next reducing any benefit payable
under this Plan to the extent such benefit is a Parachute Payment; and by next
reducing the Participant’s Parachute Payments as provided under the terms of the
Crestar Financial Corporation Executive Severance Plan and, effective July 19,
1998, thereafter by reducing Parachute Payments payable under other plans and
agreements (with the reductions first coming from cash benefits and then from
noncash benefits). The Accounting Firm will notify the Participant and the
Corporation if it determines that the Parachute Payments must be reduced to the
Capped Parachute Payments and will send the Participant and the Corporation a
copy of its detailed calculations supporting that determination.  



  (e)   As a result of any uncertainty in the application of Code sections 280G
and 4999 at the time that the Accounting Firm makes its determinations under
this Section, it is possible that amounts will have been paid or distributed to
the Participant that should not have been paid or distributed under this
Section 8.01 (“Overpayments”), or that additional amounts should be paid or
distributed to the Participant under this Section 8.01 (“Underpayments”). If the
Accounting Firm determines, based on either controlling precedent, substantial
authority or the assertion of a deficiency by the Internal Revenue Service
against the Participant or the Corporation, which assertion the Accounting Firm
believes has a high probability of success, that an Overpayment has been made,
then the Participant shall have an obligation to pay the Corporation upon demand
an amount equal to the sum of the Overpayment plus interest on such Overpayment
at the prime rate of Crestar Bank (or its successor) as such prime rate shall
change from time to time (or, if higher, the rate provided in Code section
7872(f)(2)) from the date of the Participant’s receipt of such Overpayment until
the date of such repayment; provided, however, the Participant shall not be
obligated to make such repayment if, and only to the extent, that the repayment
would either reduce the amount on which the Participant is subject to tax under
Code section 4999 or generate a refund of tax imposed under Code section 4999.
If the Accounting Firm determines, based upon controlling precedent or
substantial authority, that an Underpayment has occurred, the Accounting Firm
will notify the Participant and the Corporation of that determination and the
Corporation will pay the amount of that Underpayment to the Participant promptly
in a lump sum, with interest calculated on such Underpayment at the prime rate
of Crestar Bank (or its successor) as such prime rate shall change from time to
time (or, if higher, the rate provided in Code section 7872(f)(2)) from the date
such Underpayment should have been paid until actual payment.



  (f)   All determinations made by the Accounting Firm under this Section 8.01
are binding on the Participant and the Corporation and must be made within
thirty days after the Participant’s termination of employment with the
Corporation and its Affiliates.



  (g)   Effective July 19, 1998, this Section 8.01 shall not apply to a
Participant who has entered into an agreement with the Corporation or an
Affiliate that includes an indemnity by the Corporation or an Affiliate for any
liability that the Participant may incur under Code section 4999 or any
liability that the Participant may incur on account of such indemnification
payment.  

8.02. Unfunded Plan

The Corporation and its Affiliates have only a contractual obligation to make
payments of the benefits described in the Plan. All benefits are to be satisfied
solely out of the general corporate assets of the Corporation and its Affiliates
which shall remain subject to the claims of its creditors. No assets of the
Corporation or its Affiliates will be segregated or committed to the
satisfaction of its obligations to any Participant or Surviving Spouse under
this Plan. If the Corporation or an Affiliate, in its sole discretion, elects to
purchase life insurance on the life of a Participant in connection with the
Plan, the Participant must submit to a physical examination, if required by the
insurer, and otherwise cooperate in the issuance of such policy or his rights
under the Plan will be forfeited.

8.03. Other Benefits and Agreements

The benefits, if any, provided for a Participant or a Surviving Spouse under the
Plan are in addition to any other benefits available to such persons under any
other plan or program of the Corporation for its employees, and, except as may
otherwise be expressly provided for, the Plan shall supplement and shall not
supersede, modify or amend any other plan or program of the Corporation or an
Affiliate in which a Participant is participating.

8.04. Restrictions on Transfer of Benefits

No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to do so shall
be void. No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
such benefit. If any Participant or his Surviving Spouse should become bankrupt
or attempt to anticipate, alienate, sell, assign, pledge, encumber or charge any
right to a benefit hereunder, then such right or benefit, in the discretion of
the Administrator, shall cease and terminate, and, in such event, the
Administrator may hold or apply all or part of the benefit of such Participant
or Surviving Spouse in such manner and in such portion as the Administrator may
deem proper.

8.05. No Guarantee of Employment

The Plan does not in any way limit the right of the Corporation or an Affiliate
at any time and for any reason to terminate the Participant’s employment or such
Participant’s status as an officer of the Corporation or an Affiliate. In no
event shall the Plan by its terms or implications constitute an employment
contract of any nature whatsoever between the Corporation or an Affiliate and a
Participant.

8.06. Successors

The Plan shall be binding upon the Corporation and its successors and assigns;
subject to the powers set forth in Article VII, and upon a Participant and his
Surviving Spouse and either of their assigns, heirs, executors and
administrators.

8.07. Construction

Headings are given for ease of reference and must be disregarded in interpreting
the Plan. Masculine pronouns wherever used shall include feminine pronouns and
the use of the singular shall include the plural.

8.08. Governing Law

This Plan shall be governed by the laws of the Commonwealth of Virginia (other
than its choice-of-laws provisions) except to the extent that the laws of the
Commonwealth of Virginia are preempted by the laws of the United States.

ARTICLE XIX

SUCCESSOR IN INTEREST

Effective as of December 31, 1998, Crestar Financial Corporation (“Crestar”) was
merged into a wholly owned subsidiary of SunTrust Banks, Inc. (“SunTrust”) and
Crestar and its affiliates became part of the SunTrust controlled group. For
purposes of this Plan, a “change in control” occurred upon the date the merger
agreement between Crestar and SunTrust was signed, July 10, 1998. Upon the
“change in control” and after the actual merger, SunTrust has continued to honor
the provisions of this Plan and has paid benefits when and as they have become
due. Several Crestar executives were subject to benefit cutbacks as provided by
this Plan and their agreements are attached to this Plan as exhibits.

The Plan as reflected in this document contains the original document and all
amendments adopted since then. When reviewing this document, and considering the
period after December 31, 1998, Crestar Financial Corporation should be read to
mean SunTrust Banks, Inc. or its successor and Crestar Bank should be read to
mean SunTrust Bank or its successor. Effective December 29, 1998, Crestar Bank
became Plan sponsor of this Plan and all other plans funded through the Crestar
Financial Corporation Supplemental Executive Retirement Plans Trust, pursuant to
actions of the Compensation Committee and the Board of Directors of Crestar.
SunTrust Bank as successor to SunTrust Bank is now sponsor.

SunTrust has caused its duly authorized officer to sign this document on this
31st day of December 2008, to incorporate amendments made up to December 31,
2008, to the Crestar Financial Corporation Supplemental Executive Plan, which
was originally effective and last restated as of January 1, 1995.

SUNTRUST BANK

By: /s/ Donna D. Lange
Title: SVP, Corporate Benefits Director


2

Exhibit I-1

CRESTAR FINANCIAL CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Acknowledgment and Agreement

The undersigned hereby acknowledge their understanding of and agreement to the
following:



  •   For purposes of the Crestar Financial Corporation Supplemental Executive
Retirement Plan (the “Plan”), a Change in Control occurred on July 20, 1998,
when SunTrust Banks, Inc. (“SunTrust”) and Crestar Financial Corporation
(“Crestar”) entered into an agreement pursuant to which Crestar became a wholly
owned subsidiary of SunTrust.



  •   Section 8.01 of the Plan provides that a Participant’s Parachute Payments
may be reduced if the Accounting Firm determines that Capped Parachute Payments
will yield the Participant a higher Net After Tax Amount, in which case, the
Participant will receive the Capped Parachute Payments.



  •   The Accounting Firm is KPMG LLP. The Accounting Firm has determined that
Capped Parachute Payments will yield a higher Net After Tax Amount to the
undersigned Participant and has provided a copy of its detailed calculations
supporting that determination, attached hereto as Exhibit I.



  •   All determinations made by the Accounting Firm under Section 8.01 of the
Plan are binding on the Participant and the Corporation.



  •   Accordingly, the annual amount of the single life benefit payable under
this Plan to the undersigned Participant beginning at age 55 will be reduced by
$13,976. Should the undersigned Participant receive his benefit in another form
or as of another commencement date, the actuary for the Plan shall determine the
appropriate actuarially equivalent reduction in the amount of the undersigned
Participant’s benefit payable from this Plan.

This Acknowledgment and Agreement is effective as of July 20, 1998.

PARTICIPANT

/Peter F. Nostrand/
Peter F. Nostrand

CRESTAR FINANCIAL CORPORATION

By: /Ross W. Dorneman/     

Ross W. Dorneman

SUNTRUST BANKS, INC.

By: /Mary T. Steele/     

Mary T. Steele

3

Exhibit I-2

CRESTAR FINANCIAL CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Acknowledgment and Agreement

The undersigned hereby acknowledge their understanding of and agreement to the
following:



  •   For purposes of the Crestar Financial Corporation Supplemental Executive
Retirement Plan (the “Plan”), a Change in Control occurred on July 20, 1998,
when SunTrust Banks, Inc. (“SunTrust”) and Crestar Financial Corporation
(“Crestar”) entered into an agreement pursuant to which Crestar became a wholly
owned subsidiary of SunTrust.



  •   Section 8.01 of the Plan provides that a Participant’s Parachute Payments
may be reduced if the Accounting Firm determines that Capped Parachute Payments
will yield the Participant a higher Net After Tax Amount, in which case, the
Participant will receive the Capped Parachute Payments.



  •   The Accounting Firm is KPMG LLP. The Accounting Firm has determined that
Capped Parachute Payments will yield a higher Net After Tax Amount to the
undersigned Participant and has provided a copy of its detailed calculations
supporting that determination, attached hereto as Exhibit I.



  •   All determinations made by the Accounting Firm under Section 8.01 of the
Plan are binding on the Participant and the Corporation.



  •   Accordingly, the annual amount of the single life benefit payable under
this Plan to the undersigned Participant beginning at age 55 will be reduced by
$5,761. Should the undersigned Participant receive his benefit in another form
or as of another commencement date, the actuary for the Plan shall determine the
appropriate actuarially equivalent reduction in the amount of the undersigned
Participant’s benefit payable from this Plan.

This Acknowledgment and Agreement is effective as of July 20, 1998.

PARTICIPANT

/James P. Breen/     
James P. Breen

CRESTAR FINANCIAL CORPORATION

By: /Ross W. Dorneman/     

Ross W. Dorneman

SUNTRUST BANKS, INC.

By:/Mary T. Steele/      

Mary T. Steele

4

Exhibit I-3

CRESTAR FINANCIAL CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Acknowledgment and Agreement

The undersigned hereby acknowledge their understanding of and agreement to the
following:



  •   For purposes of the Crestar Financial Corporation Supplemental Executive
Retirement Plan (the “Plan”), a Change in Control occurred on July 20, 1998,
when SunTrust Banks, Inc. (“SunTrust”) and Crestar Financial Corporation
(“Crestar”) entered into an agreement pursuant to which Crestar became a wholly
owned subsidiary of SunTrust.



  •   Section 8.01 of the Plan provides that a Participant’s Parachute Payments
may be reduced if the Accounting Firm determines that Capped Parachute Payments
will yield the Participant a higher Net After Tax Amount, in which case, the
Participant will receive the Capped Parachute Payments.



  •   The Accounting Firm is KPMG LLP. The Accounting Firm has determined that
Capped Parachute Payments will yield a higher Net After Tax Amount to the
undersigned Participant and has provided a copy of its detailed calculations
supporting that determination, attached hereto as Exhibit I.



  •   All determinations made by the Accounting Firm under Section 8.01 of the
Plan are binding on the Participant and the Corporation.



  •   Accordingly, the annual amount of the single life benefit payable under
this Plan to the undersigned Participant beginning at age 55 will be reduced by
$20,294. Should the undersigned Participant receive his benefit in another form
or as of another commencement date, the actuary for the Plan shall determine the
appropriate actuarially equivalent reduction in the amount of the undersigned
Participant’s benefit payable from this Plan.

This Acknowledgment and Agreement is effective as of July 20, 1998.

PARTICIPANT

/William G. Foster/     
William G. Foster

CRESTAR FINANCIAL CORPORATION

By: /Ross W. Dorneman/     

Ross W. Dorneman

SUNTRUST BANKS, INC.

By: /Mary T, Steele/_     

Mary T. Steele

5

AMENDMENT TO THE
CRESTAR FINANCIAL CORPORTION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

WHEREAS, SunTrust Bank (the “Corporation”) currently maintains the Crestar
Financial Corporation Supplemental Executive Retirement Plan;

WHEREAS, the Corporation now considers it desirable to amend the Plan to meet
the applicable requirements of Section 409A of the Internal Revenue Code of 1986
(as amended);

NOW, THEREFORE, BE IT RESOLVED that the Plan is hereby amended effective as of
January 1, 2009, to add an Appendix A to read as follows:

APPENDIX A

1. Pre-2005 Deferrals. The terms of the Plan in effect on October 3, 2004 shall
govern the time and form of distribution of amounts that were earned and vested
(within the meaning of Code section 409A and regulations thereunder) under the
Plan prior to 2005 (and earnings thereon) and are exempt from the requirements
of Code section 409A (the “Grandfathered Benefits”).

2. 409A Compliance. To the extent that benefits under the Plan are subject to
Internal Revenue Code section 409A (“409A Benefits”), the Plan is intended to
comply with such section 409A and official guidance issued thereunder
(collectively, “Section 409A”). Notwithstanding anything herein to the contrary,
this Plan shall be interpreted, operated and administered in a manner consistent
with this intention. The terms of this Appendix A shall apply to distributions
of 409A Benefits and not Grandfathered Benefits. Any provision of the Plan not
in this Appendix that addresses distribution of benefits shall not apply to 409A
Benefits.

3. Distributions. Subject to Paragraph 4 and absent any effective elections
under Paragraph 7, a Participant’s 409A Benefits determined under the Plan shall
be distributed, as set forth below, in a single life annuity commencing upon the
earlier of: (i) the date a Participant becomes Disabled; or (ii) the date a
Participant Separates from Service.

(a) Separation from Service. In the event the Participant’s Separation from
Service occurs first:

(1) If such Separation from Service occurs prior to the Participant’s attainment
of age fifty-five (55), payment shall commence in the second month after the
date the Participant attains age fifty-five (55); or

(2) If such Separation from Service occurs on or after the Participant’s
attainment of age fifty-five (55), payment shall commence in the second month
after the Participant Separates from Service.

(b) Disability. In the event a Participant’s Disability occurs first, payment
shall commence in the month after the date the Participant attains age
sixty-five (65).

4. Key Employee Delay. Notwithstanding anything herein to the contrary, in the
event that a Participant is a Key Employee as of the date of his or her
Separation from Service, any distributions to such Participant upon his or her
Separation from Service shall not commence earlier than six months following the
date of such Separation from Service (or, if earlier, the date of the
Participant’s death) (the “Key Employee Delay”). Amounts payable to the
Participant during such period of delay shall be accumulated and paid in the
seventh month following the Participant’s Separation from Service (or, if
earlier, in the month after the Participant’s death).

5. Distributions Upon Death. Notwithstanding anything herein to the contrary, in
the event of the death of the Participant before any benefit payments under the
Plan have been made to the Participant, the amount of the pre-retirement death
benefit determined under the Plan (if any) will be distributed to the
Participant’s beneficiary in a single life annuity commencing in the month after
the date of the Participant’s death (provided that any payments that would occur
before such month shall be paid as scheduled). In the event of the death of the
Participant after any benefit payments have commenced, death benefits under the
Plan will be payable to the Participant’s beneficiary only to the extent
provided under the form of distribution that has commenced.

6. Interest. If a Participant’s 409A Benefits are payable after the date of a
Participant’s Separation from Service pursuant to Paragraph 3(a) (including as a
result of the Key Employee Delay), interest shall accrue from the date of
determination of such amount in the same manner and at the same rate as would
accrue on the Personal Pension Account under the SunTrust Banks, Inc. Retirement
Plan, as amended from time to time, until payment of such amount commences under
this Appendix.

7. Special One-Time Election. Notwithstanding any prior elections or Plan
provisions to the contrary, a Participant who was an employee of the Corporation
and its affiliates (including on a paid leave of absence) may have made an
election to receive his or her 409 Benefits under the Plan in any permitted form
of payment offered by the Committee. Any such election must have become
irrevocable on or before December 31, 2008 and must have been made in accordance
with the procedures and distribution rules established by the Committee and
rules under Section 409A.

8. Permitted Form of Payment Options. Subject to the requirements of Paragraphs
4 and 7, a Participant may elect the manner in which his or her 409A Benefits
under the Plan shall be paid from the optional forms of life annuities available
under the Retirement Plan in accordance with the procedures and distribution
rules established by the Committee and rules under Section 409A; provided,
however, that a Participant may not change his payment election after benefit
payments have begun. If elected, any 409A Benefits paid in a life annuity form
other than a single life annuity shall be Actuarially Equivalent to the single
life annuity benefit that would have been paid to such Participant.

9. Effect of Early Taxation. If the Participant’s 409A Benefits under the Plan
are includible in income pursuant to Section 409A, such benefits shall be
distributed immediately to the Participant.

10. 409A Requirements on Amendment or Termination. No amendment of the Plan
shall apply to Grandfathered Benefits, unless the amendment specifically
provides that it applies to such amounts. The purpose of this restriction is to
prevent a Plan amendment from resulting in an inadvertent “material
modification” under Section 409A to the Grandfathered Benefits. Upon termination
of the Plan, distribution of 409A Benefits shall be made to Participants and
beneficiaries in the manner and at the time described in this Appendix, unless
the Corporation determines in its sole discretion that all such amounts shall be
distributed upon termination in accordance with the requirements under
Section 409A. Upon termination of the Plan, no further benefit accruals shall
occur.

11. Definitions. All capitalized terms used in this Appendix and not defined
herein shall have the same meaning as in the Plan. The following capitalized
terms will have the meanings set forth in this Appendix whenever such
capitalized terms are used:

(a) Actuarial Equivalent. Actuarial Equivalent or Actuarially Equivalent means a
form of benefit payment having an equivalent value.

(b) Disability. Disabled or Disability means a Participant is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than three (3) months under an accident and health plan covering employees of
the Participant’s employer and, in addition, has begun to receive benefits under
the Corporation’s Long-Term Disability Plan.

(c) Key Employee. Key Employee means an employee treated as a “specified
employee” as of his Separation from Service under Code section 409A(a)(2)(B)(i)
(i.e., a key employee (as defined in Code section 416(i) without regard to
Section (5) thereof)) if the common stock of the Corporation or an affiliate is
publicly traded on an established securities market or otherwise. Key Employees
shall be determined in accordance with Section 409A using a December 31
identification date. A listing of Key Employees as of an identification date
shall be effective for the 12-month period beginning on the April 1 following
the identification date.

(d) Separation from Service. Separation from Service or Separates from Service
means a “separation from service” within the meaning of Section 409A.

IN WITNESS WHEREOF, the Corporation has caused this amendment to be executed
this 31st day of December, 2008.

SUNTRUST BANK

By: /s/ Donna D. Lange
Title: SVP, Corporate Benefits Director


6